Citation Nr: 1712555	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served in missing status or as a Philippine recognized guerrilla from November 1943 to May 1945 and in the Regular Philippine Army from May 1945 to June 1945.  The Veteran died in January 1999.  The appellant filed this case as the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2010, the appellant and her daughter testified at a Travel Board hearing at the RO in Manila, the Republic of the Philippines before a Veterans Law Judge.  The appellant was notified by letter in January 2017 that the Veterans Law Judge who conducted the July 2007 hearing is unavailable to participate in this case, and no response was received by the appellant within 30 days.  Accordingly, her request for an additional hearing was considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In September 2010, the Board denied the issues of whether the appellant has basic eligibility for VA death pension benefits and entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the September 2010 Board decision for the issue of entitlement to service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated July 25, 2011 granted the motion and remanded the case to the Board.  In December 2011, July 2014, and October 2015, the Board remanded the issue pursuant to the JMR and the case has been returned to the Board for appellate review.

A private attorney revoked his representation and withdrew as the appellant's representative for the issue on appeal in November 2014.  The record reflects that written notice was provided to the appellant and VA.  In August 2015, a notice letter was sent to the appellant affording her the opportunity to select another representative.  She was advised that if she did not respond within 30 days, the Board would assume that she wishes to represent herself and proceed accordingly.  As of this date, there has been no response from the appellant; therefore, the Board will proceed under the assumption that she wishes to represent himself.  See 38 C.F.R. § 20.608(a) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 1999.  The death certificate shows that his immediate cause of death was acute respiratory failure with an antecedent cause of sepsis, underlying cause of community acquired aspiration pneumonia, and significant condition of cerebrovascular accident (CVA) thrombotic stroke.

2.  The Veteran's acute respiratory failure, sepsis, pneumonia, or CVA thrombotic stroke were not incurred in nor related to any in-service occurrence.

3.  Brain thrombosis and active tuberculosis are listed among chronic diseases under 38 C.F.R. § 3.309(a).

4.  Symptoms of brain thrombosis and tuberculosis were not chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.

5.  At the time of the Veteran's death, service connection was not established for any disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2008, May 2009, and February 2012, the appellant was notified of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the appellant a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103(a).  There is no evidence that additional records have yet to be requested.  

There was substantial compliance with the December 2011, July 2014, and October 2015 remand directives.  The Agency of Original Jurisdiction (AOJ) obtained October 2012 and May 2013 VA medical opinions, that collectively, are adequate to allow the Board to render an informed determination.  The appellant was last informed in a July 2016 notice letter that records from Dr. Molina, Angel Salazar Memorial General Hospital, and St. Paul's Hospital cannot be located, unavailable for review, all efforts to obtain these records have been exhausted, and further attempts would be futile.  The AOJ also specified the actions taken in efforts to obtain these potentially relevant identified records and requested the appellant to submit any relevant documents she has in her possession, and if no response was received within 10 days a determination would be made based on the evidence of record.  As of this date, no response has been received from the appellant.  The case was last readjudicated in an August 2016 supplemental statement of the case.

In sum, there is no evidence of any VA error in notifying or assisting her that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the April 2010 hearing, the Veterans Law Judge, the appellant, and the representative identified the issue on appeal and engaged in a discussion as to substantiation of the claim.  Specifically, the Veterans Law Judge gave the appellant the opportunity to discuss her claim for service connection for the cause of the Veteran's death.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as brain thrombosis and active tuberculosis, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The Veteran had recognized guerrilla service from March 1945 to May 1945 and served in the Regular Philippine Army from May 1945 to June 1945.

The appellant contends that the sepsis, community acquired aspiration pneumonia, and CVA thrombotic stroke that caused the Veteran's death began during his periods of service.  Specifically, she alleges that after World War II, the Veteran had a lingering illness and was diagnosed with tuberculosis.  She also alleges that during World War II, the Veteran had a lack of food, slept under trees, and suffered from malnutrition, rheumatism, and arthritis.

The Veteran's death certificate shows that his immediate cause of death was acute respiratory failure with an antecedent cause of sepsis, underlying cause of community acquired aspiration pneumonia, and significant condition of CVA thrombotic stroke.

As noted above, at the time of the Veteran's death, service connection was not established for any disabilities.

In a June 1947 statement, Dr. J.A. D-C noted that he treated the Veteran for symptoms of high fever, dizziness, coughing, and chest pain when the Veteran was 27 years of age.  As the Veteran was born in 1913, the treatment would have been provided in 1940, prior to military service.  The physician did not provide a diagnosis, course of treatment, or outcome.

In May 1945, the Veteran was examined at the end of his guerrilla service and at the time of his enlistment in the Philippine Army.  A military physician noted a normal status of the lungs which included the results of an X-ray "if made."  No other abnormalities were noted.  The Veteran's pre-service occupation was noted as teacher and his military duty was clerk typist.  In affidavits executed by the Veteran in May 1945 and January 1946, the Veteran certified that he incurred no injuries or illnesses from December 1941 until return to military control.

On a July 1966 insurance claim form, Dr. E.R.T., a junior resident physician, noted that the Veteran was hospitalized at his provincial hospital for five days in June 1966.  The physician diagnosed chronic bronchitis with pneumonitis on the right apex (confirmed by X-ray) and gastroenteritis.

In an August 2009 certificate, Dr. G.C.S. noted that he was a provincial health officer in the Veteran's province from 1961 to 1969 and the he consulted with patients from all walks of life at any time of the day.  The physician was identified with the Veteran's and social security identity cards which did not show his status as a physician.  Without citing any reference to records, the health officer noted that he examined and treated the Veteran at an unspecified time during this period.  The health officer noted that his medical findings through consultation and medical examination were that the Veteran had a lingering illness contracted during his guerrilla days.  He further noted that the illness was pulmonary tuberculosis which had developed into aspiration pneumonia.

The appellant submitted several statements regarding the Veteran's medical history.  In a January 2009 notice of disagreement, the appellant noted that the Veteran sought treatment for a cough at a provincial hospital in June 1947 (the date of Dr. J.A. D-C's statement).  The appellant noted that he was examined by Dr. A.C. at a clinic associated with St. Paul's hospital in Iloilo City in December 1949 and was diagnosed with tuberculosis.  In December 2009, the appellant noted that she had an X-ray which showed the Veteran's lingering illness but that the record was lost in a storm in August 2008.  In April 2010, the appellant noted that the Veteran had a lingering illness confirmed by Dr. J.A. D-C in the year "1999" at the provincial hospital.  In consideration of Dr. J.A. D-C's previous statement dated in 1947, the Board acknowledges that the appellant may have intended to write 1949 or another year earlier than 1999.  Further, the only record of treatment at a provincial hospital was in 1966.

During an April 2010 Board hearing, the appellant stated that the diagnosis of pulmonary tuberculosis was made by a Dr. A.C. at St. Paul's hospital in Iliolo City.  The appellant noted that Dr. A.C. was now deceased.  The appellant described the circumstances of the Veteran's guerrilla service in the field with little food or sanitation and indicated that the Veteran had a lingering illness including pulmonary tuberculosis, arthritis, and rheumatism since that service.  The appellant and her daughter stated that they had consulted with Dr. G.C.S. when he was the provincial health officer and that they learned he was still living at age 90 through his son when he visited her town.  The appellant obtained the certificate from Dr. G.C.S. through her current family physician.

In September 2010, the Board denied service connection for the cause of death because none of the primary or contributing causes of death were chronic disorders that first manifested in service or within the presumptive period after service.  The Board concluded that the opinion of Dr. G.C.S. was not credible because the physician did not treat the Veteran until 1961 and because the opinion was not consistent with treatment records showing no disorders prior to hospitalization in 1966.

As such, the in-service element has not been met in this case to warrant service connection for acute respiratory failure, pneumonia, to include tuberculosis, or CVA thrombotic stroke on a direct basis.  See 38 C.F.R. § 3.303.  There was no incurrence of disease in service or for many years after service.  The evidence of treatment for a "lung condition" in 1947 offered as lay evidence by the appellant is not shown in the record, and the June 1947 physician's statement refers to treatment in 1940 prior to service.  The assertion that a soldier's duty in the field with little shelter, food, or sanitation, is alone and necessarily an event, with no immediate symptoms, that later leads to lifelong chronic respiratory illness, stretches the limits of "reasonable possibility" that a credible medical opinion based on this theory will substantiate the claim.

Nevertheless, pursuant to the July 2011 JMR, the Board remanded the case for additional evidentiary development and October 2012 and May 2013 VA medical opinions were obtained.

In October 2012, following a review of the claims file, it was opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA physician specifically explained why the Veteran's pneumonia was not related to the 1949 tuberculosis or the 1966 bronchitis with pneumonitis, as well as that pneumonia is not a natural progression of tuberculosis.  

In a February 2013 statement, the appellant's representative asserted the October 2012 VA medical opinion failed to address whether the sepsis or CVA are related to the chronic bronchitis or tuberculosis, or the nature of any residuals of tuberculosis.

In May 2013, an additional VA medical opinion was obtained.  Following a review of the claims file, the VA physician provided a nexus opinion (in the negative) with sufficient rationale, to include addressing nature and etiology of the Veteran's sepsis, acute respiratory failure, pneumonia, and CVA.

In an August 2014 statement, Dr. F.N. certified that the Veteran was confined at the Angel Salazar Memorial General Hospital from January 12-[redacted], 1999 and attended by Dr. J.M.

In an October 2014 statement, Dr. J.M. noted that the Veteran consulted at his clinic on January 4, 1999 for on and off cough, fever and stroke.  The Veteran was treated for pneumonia but did not respond promptly upon admission at Angel Salazar General Hospital on January 12, 1999 and expired on January [redacted], 1999.

The Board has considered the appellant's reported history and finds that she is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, her statements do not rise to a level of competency to identify the nature and etiology of the Veteran's cause of death and her statements are outweighed by the October 2012 and May 2013 VA medical opinions which, collectively, are adequate for adjudication purposes.  Specifically, the physicians reviewed the claims file.  There is no indication that the VA physicians were not fully aware of the Veteran's past medical history or misstated any relevant fact.  Moreover, the physicians have the requisite medical expertise to render a medical opinion regarding the cause of the Veteran's death and had sufficient facts and data on which to base a conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA physicians' opinions, collectively, to be of great probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The evidence of record also demonstrates the Veteran did not sustain a brain thrombosis or tuberculosis in service, nor were symptoms of such condition chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.  Review of the evidentiary record does not indicate any incurrence or chronic symptoms of a brain thrombosis or tuberculosis.  Post-service treatment records document the onset of CVA thrombotic stroke and tuberculosis many years after separation from service.

The Board finds the gap between separation from honorable active service in 1945 and initial findings of CVA thrombotic stroke and tuberculosis in the post-service treatment records as probative evidence against the claim.  As such, the Board finds that the Veteran's symptoms of brain thrombosis and tuberculosis were not chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the probative evidence of record does not demonstrate a positive relationship between acute respiratory failure, sepsis, pneumonia, to include tuberculosis, or brain thrombosis, to include CVA thrombotic stroke, and active service.  Therefore, the Board finds that the criteria to establish service connection have not been met.

Lastly, the Board notes that since service connection was not established for any disability at the time of the Veteran's death, nor thereafter as discussed above, consideration of whether a service-connected disability was the principal or contributory cause of death is not warranted in this case.  See 38 C.F.R. § 3.312.  

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for the cause of the Veteran's death.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


